Per Curiam.
Where a case has been argued in this court, and the reasons why the decree is made or the judgment is entered have been submitted to us in the shape of an opinion of the lower court (pursuant to the constitutional requirement) and a re-argument of the whole case, or any portion thereof, is afterward ordered by this court, a supplemental opinion of the lower court, formulated after the re-argument has been ordered, containing additional reasons- for the making of such decree or the entering of such judgment, constitutes no part of the case before us, unless sent up in pursuance of the request of this court.
For affirmance — Tile Chief-Jus tice, Dixon, Garrison, Fort, Hendrickson, Pitney, Swayze, Bogert, Yredenburgh, Yroom, Green, Gray — 12.
For reversal — None.